Citation Nr: 1713270	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015 the Board reopened the Veteran's claim and remanded it for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran does not have a right eye disability.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records include a note that the Veteran sought treatment for oven spray cleaner in his right eye in April 1977, in October 1978 he was treated for irritation after getting shampoo in his left eye and in April 1979 reported a sensation of a foreign body in his right eye, which was diagnosed as conjunctivitis.  In March 1981 he was seen for complaints of pain in the eyes but denied any history of trauma and the examination at that time was normal.  He was diagnosed with minimal conjunctivitis.

Post-service the Veteran has made some complaint of right eye symptoms; however a preponderance of the evidence is against finding that the Veteran has a right eye disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For the purposes of 38 C.F.R. §§ 1110 and 1131, the term 'disability' is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  Under the provisions 38 C.F.R. § 3.303 (c) and 38 C.F.R. § 4.9, refractive errors of the eyes are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation. See Winn v. Brown, 8 Vet. App. 510, 516 (1996). Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability. See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability. See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

A September 2010 VA treatment note indicates the Veteran has right eye drift.  However, there are no medical records indicating that the Veteran has been diagnosed with a right eye disability.

In February 2016 the Veteran was afforded a VA examination to obtain an opinion as to whether he has a current right eye disability, and if so, whether it is related to service.  The examiner noted the Veteran has an obvious facial asymmetry which could be either pre-existing or a result of facial trauma in 2003.  However, he stated that there is no proptosis, enophthalmus or strabismus, and extra ocular motility is normal.  The veteran denied diplopia.

Based on his examination and a review of the Veteran's claims file, the examiner opined that the Veteran does not have a current right eye disability. He acknowledged that the Veteran had a facial fracture in 2003 which apparently required an open reduction internal fixation surgery, but stated that the Veteran current does not exhibit any associated extra ocular muscle entrapment or other traumatic residual on examination.  The examiner further opined that the Veteran's history of oven cleaner eye contamination left no residual damage, and stated that having had acute infectious conjunctivitis in the past does not support a chronic condition or disability.

The Board acknowledges the Veteran's own opinion that he has a right eye disability, but finds his opinion has less probative value than the opinion of the VA examiner.  A veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Here, the Veteran has periodically complained of various symptoms in and around his right eye, such as pain, but his statements do not serve to establish a diagnosis.  The Veteran has not indicated he has been diagnosed with a right eye condition by a medical professional and the VA examiner who considered the Veteran's lay contentions found the record did not support a diagnosis.  Finally, the Veteran, as a lay person, does not have the education, training, or experience to offer a medical diagnosis of an eye disability, which is a complex medical question requiring knowledge of different eye disorders and the ability to interpret diagnostic testing such as visual acuity testing, applanation, muscle movement testing, corneal and retinal topography, pupillary dilation and other tests.  See Jandreau, 492 F.3d at 1376-77; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board finds that a preponderance of the evidence is against finding that the Veteran has a current right eye disability for which service connection may be granted.  The benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right eye disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


